                 Case 5:19-po-00248-JLT Document 8 Filed 05/29/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff
    United States of America
 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                         Case No. 5:19-po-00248-JLT
12                         Plaintiff,                  STIPULATION AND ORDER FOR
                                                       CONTINUANCE OF STATUS CONFERENCE
13   v.                                                (Doc. 7)
14   MYLA G. KILCHRIST,
15                         Defendant.
16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, and Defendant Myla G. Kilchrist, by and

19 through her attorney, Emily de Leon, hereby request and stipulate as follows:

20          1.      A Status Conference regarding the Change of Plea/Trial Setting is currently set for

21 June 1, 2020; and

22          2.      The parties stipulate and request that the Court continue the Status Conference in this

23 matter from June 1, 2020, to August 4, 2020, at 9:00 a.m. The parties are discussing resolution and need

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                                         1
                                                                                             U.S. v. Kilchrist
                                                                                 Case No. 5:19-po-00248-JLT
                 Case 5:19-po-00248-JLT Document 8 Filed 05/29/20 Page 2 of 2



 1 additional time to conduct additional research. The parties anticipate that by August 4, 2020, they will

 2 be in a position to resolve the case or set the case for trial.

 3

 4 DATED: May 28, 2020                                      Respectfully submitted,
 5                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 6
                                                    By:     /s/ Philip N. Tankovich
 7                                                          PHILIP N. TANKOVICH
                                                            Special Assistant U.S. Attorney
 8

 9 DATED: May 28, 2020

10                                                          EMILY DE LEON
                                                            DE LEON LAW
11
                                                    By:     /s/ Emily de Leon
12                                                          EMILY DE LEON
                                                            De Leon Law
13                                                          Counsel for Defendant,
                                                            Myla G. Kilchrist
14                                                          (As approved by email 05/27/2020)
15

16
                                                       ORDER
17

18          The Status Conference regarding a Change of Plea/Trial Setting in this matter is continued from
19 June 1, 2020, to August 4, 2020, at 9:00 a.m.

20

21 IT IS SO ORDERED.

22      Dated:     May 28, 2020                                  /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                           2
                                                                                             U.S. v. Kilchrist
                                                                                 Case No. 5:19-po-00248-JLT
